This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 18-174 of NEIL GEORGE DUFFY, III, of UNION, who was admitted to the bar of this State in 1983;
And the District XII Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed **402that respondent violated RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.5(b) (failure to set forth in writing the basis or rate of the fee), RPC 1.15(d) (recordkeeping violations), RPC 1.16(d) (failure to refund an unearned fee), and Rule 1:21-6(a)(2)(all legal fees must be deposited in an attorney business account);
And the parties having agreed that respondent's conduct violated RPC 1.3, RPC 1.4(b), RPC 1.5(b), RPC 1.15(d), RPC 1.16(d), and Rule 1:21-6(a)(2), and that said conduct warrants a censure or lesser discipline;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent's unethical conduct and having granted the motion for discipline by consent in District Docket No. XII-2016-0010E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that NEIL GEORGE DUFFY, III, of UNION is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.